KRUCKER, Judge.
Appellant, Robert Lee Williams, was tried by a jury for the crime of burglary, first degree, and was convicted and sentenced to the Arizona State Prison for a term of not less than one nor more than three years. He appeals from that conviction.
Defendant was represented by counsel at arraignment, at the trial, and by another counsel on appeal. Briefs were filed in the Court of Appeals, and the case is at issue.
In compliance with Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel’s brief refers to nothing in the record which might arguably support an appeal and states that he can find no error. A copy of the brief was mailed to the defendant by counsel on March 19, 1970.
Briefly, the facts are that a jewelry store in Benson, Arizona, was burglarized, the window in the store being broken in order to gain entry. Officers investigating the breaking and entering found bootprints inside and behind the store and on the highway to Douglas, Arizona. The defendant was arrested in a Douglas motel, where he had displayed a number of rings. A tag from one of the items stolen was found on the highway near where defendant had been hitchhiking. A fingrprint lifted from a piece of the broken window in the jewelry store proved to be that of defendant.
In accordance with Anders, supra, we have examined the entire record and agree with defendant’s counsel that there is no error. We must further observe that defendant was represented by counsel during all proceedings. State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), and State v. Streett, 11 Ariz.App. 211, 463 P.2d 106 (1969). Therefore, the judgment of conviction is affirmed.
HOWARD, C. J., and HATHAWAY, J., concur.